Dear Mayor McWhorter:
You have requested an opinion of the Attorney General on the question of whether it would be legal for the Village of Dixie Inn to barter for the removal of thirteen trees located on Village property by giving the wood generated from the removal as payment in full.
Article VII, Section 14 of the Louisiana Constitution provides:
  Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private.
The Village of Dixie Inn is a political subdivision of the State of Louisiana and is subject to the constitutional provision prohibiting the donation of public property. The Louisiana Supreme Court has ruled that this provision is violated whenever a public entity gives up something of value when there is no legal obligation to do so. City of Port Allen vLa. Municipal Risk Agency, 439 So.2d 399 (La. 1983). Guided by this interpretation of the law the payment in kind for the removal of the thirteen trees located on Village property can be legally accomplished if, and only if, the value of the wood given the contractor is equal to the value of the services rendered.
We trust that this answers your inquiry.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ____________________ RICHARD L. McGIMSEY Assistant Attorney General
RPI/RLM/dam
DATE RELEASED: December 9, 2003